This year we agreed that the general debate would aim to give a universal push to the 2030 Agenda for Sustainable Development. I would like to focus on the particularly important Sustainable Development Goal 5 — on achieving gender equality and empowering all women and girls — because today’s greatest challenges, from climate change to fighting terrorism to ending the world’s deadliest conflicts, can be resolved only with the full participation of both genders, especially women. Further, the successful implementation of the Sustainable Development Goals will require that we dedicate special attention to women, because they are the ones who feel the greatest impacts and are most likely to be left behind and ignored. Let us look at some of the other Sustainable Development Goals to see the truth of this assertion.
First, with respect to Goal 1 — ending poverty — both women and men are affected, but lifting women out of poverty is much more difficult. As if poverty were not hard enough, women also face gender-based discrimination, stereotyping and social marginalization. According to one UN-Women report, around the world, a woman earns approximately 24 per cent less than a man, finds it more difficult to get a loan to start a business, and is likely to receive a smaller inheritance or nothing if she decides to leave her husband. The trend towards the feminization of poverty has to be changed. By not allowing women to prosper, we condemn entire families and all of society.
Secondly, with respect to Goal 2 — ending hunger — although around half of the world’s agricultural work is done by women, when food runs out women are the first to suffer. When public order breaks down, a woman’s trip to bring her family food or water may easily cause her to lose her life. In times of hunger, women give the little food they have to their families and children. In a bread line, however, they often end up being pushed aside or abused. Empowering women by expanding land ownership or providing credit would not only feed a family, but would also raise female incomes and make more food available for all.
Thirdly, with respect to Goal 4 — providing education — for so many girls and women around the world, following the road to inclusive learning and education remains an impossible task. According to the United Nations Global Sustainable Development Report, out of the world’s 750 million illiterate adults, two thirds are women. Girls are sent off or sold into early marriages, which blocks their path to education, higher income and independence. Criminals abduct women and sell them into slavery. Extremists burn down schools and kill teachers because they do not want educated girls to make their own decisions or make their own life choices.
Naturally, that needs to change. Education is a key that opens many doors. Educated women are a tremendous resource and a force for the common good for all of us. Women must be free to have access to education and choose the profession they want. Information technologies must be available to uncover their full potential.
The task ahead of us is immense. However, it can be achieved if each of us finds the strength and courage to become part of the change by encouraging women to dream big and demand their rightful place in national parliaments, in politics, at negotiating tables, in science labs and on company boards; by ensuring that nothing can stand in the way of a girl’s dream to receive a free high-quality education; by combating gender stereotypes and abusive social practices; and by making sure that life and laws give women and girls the equal voice and power that they deserve.
There is a new perspective to consider today. If we reduce the cost of gender-based violence today we can save the world about 2 per cent of lost gross national product. If this money were not lost, it could be directed into poverty reduction and development. It is an additional development resource for the world. We cannot afford to fail in this challenge. It is too costly to allow gender-based violence to exist. To this end, we need everyone on board because only if all members of society — both women and men — are fully represented and engaged can the world’s future be truly sustainable. Indeed, without it we cannot think at all about sustainable development in the world.
